Citation Nr: 1717990	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  08-26 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1992 to October 1996, and from February 2002 to April 2005. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for chronic airway obstruction and for migraine headaches.  

In June 2012, the Board remanded these claims for additional development.  Thereafter, in a June 2016 rating decision, the RO granted the Veteran's claim for service connection for migraine headaches and assigned an initial rating of 30 percent effective September 18, 2006.   That action constituted a full grant of the benefits sought, and the claim for service connection for migraine headaches is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As to increase rating claims for the knees, the Board remanded for the RO to issue an SOC.  The RO issued this SOC in June 2016.  The record reflects that the Veteran did not perfect an appeal as to these claims and the Veteran's representative has not indicated that these issues remain on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must once again be remanded for further development.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran had a VA examination in May 2016 regarding the nature and etiology of his claimed respiratory disorder, to include COPD.  The examiner stated that there was no objective evidence to support a sinusitis condition during examination.  He commented that there were no service treatment records (STRs) for rhinitis until February 2006 when rhinitis was diagnosed and therefore, less likely than not related to or caused by his respiratory complaints or headache complaints during service.  The examiner, however, observed that the Veteran's STRs reflected an upper respiratory infection in October 1996 and October 2006 as well as a pulmonary function testing (PFT) in November 2005, which showed moderate pulmonary obstructive effect with no diagnosis given.  The examiner opined that since the recent PFT in April 2016 showed mild to moderate restrictive lung disease with no known cause and did not show obstructive lung disease, no correlation could be made between the upper respiratory in service and current claim of obstructive lung disease as none was found on the PFT; therefore, it was less likely than not incurred in or caused in service.  

The examiner, however, failed to address the STRs, which showed that the Veteran was diagnosed with an upper respiratory infection during his first period of active service in December 1993, when he presented with complaints of sore throat and headaches.  After he suffered several nosebleeds in service, a March 1995 x-ray of the Veteran's skull revealed haziness of the right maxillary antrum and a small soft tissue density in the medial aspect of the left maxillary antrum, which were noted to be consistent with chronic, bilateral sinusitis.  He did not report sinusitis or headaches at separation; however, there is no record of a separation physical examination in the claims file.  STRs dated in September 2003, during the Veteran's second period of active service, reflect that he sought treatment on two occasions for flu-like symptoms, including headache, runny nose, productive cough, and sinus congestion.  He was diagnosed with an upper respiratory infection. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, another VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed respiratory/pulmonary disability.  The claims file must be made available to the examiner for review. All indicated tests and studies must be performed, and a comprehensive history should be obtained.  

The examiner should provide a diagnosis for any current respiratory or pulmonary disability found.  Based on the examination and review of the record, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probability) that any diagnosed respiratory and/or pulmonary disability began during either of the Veteran's periods of active service, or that it is otherwise related to service, including the December 1993 STR, when he presented with complaints of sore throat and headaches; a March 1995 x-ray of the Veteran's skull revealing chronic, bilateral sinusitis; and a September 2003 STR, reflecting that he sought treatment on two occasions for flu-like symptoms, including headache, runny nose, productive cough, and sinus congestion.  

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

3. Ensure that the examination report(s) is adequate.  If it is deficient in any manner, return the report(s) to the examiner(s) for corrective action.

4. After conducting any other development deemed necessary, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


